Exhibit 10.1

Execution Version

FIRST AMENDMENT TO AMENDED AND RESTATED

REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND
SECURITY AGREEMENT (this “Amendment”) is made and entered into effective as of
December 31, 2013 (the “Effective Date”), by and among FLOTEK INDUSTRIES, INC.,
a corporation organized under the laws of the State of Delaware (“Holdings”),
CESI CHEMICAL, INC., a corporation organized under the laws of the State of
Oklahoma (“CESI Chemical”), CESI MANUFACTURING, LLC, a limited liability company
organized under the laws of the State of Oklahoma (“CESI Manufacturing”),
MATERIAL TRANSLOGISTICS, INC., a corporation organized under the laws of the
State of Texas (“MTI”), TELEDRIFT COMPANY, a corporation organized under the
laws of the State of Delaware (“Teledrift”), TURBECO, INC., a corporation
organized under the laws of the State of Texas (“Turbeco”), USA PETROVALVE,
INC., a corporation organized under the laws of the State of Texas (“USA
Petrovalve”), and FLORIDA CHEMICAL COMPANY, INC., a corporation organized under
the laws of the State of Delaware (“Florida Chemical”; and together with
Holdings, CESI Chemical, CESI Manufacturing, MTI, Teledrift, Turbeco, USA
Petrovalve, and each Person joined thereto as a borrower from time to time,
collectively, jointly and severally, the “Borrowers”, and each individually a
“Borrower”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as a Lender (as defined
in the hereinafter defined Credit Agreement) and as agent for the Lenders (in
such capacity, “Agent”).

PRELIMINARY STATEMENTS

WHEREAS, Borrowers, Lenders and the Agent are parties to that certain Amended
and Restated Revolving Credit, Term Loan and Security Agreement dated May 10,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, Borrowers have advised Agent and the Lenders that they desire to
acquire Eclipse IOR Services, LLC, an Texas limited liability company (the
“Seller”) for $7,000,000, which may consist of up to $6,500,000 in cash (such
acquisition being referred to as the “Proposed Acquisition”);

WHEREAS, Borrowers have advised Agent and the Lenders that they desire to sell
that certain piece of property located in Chickasha, Oklahoma (such sale being
referred to as the “Proposed Sale”, and together with the Proposed Acquisition,
collectively, the “Proposed Transactions”);

WHEREAS, Borrowers have requested that Agent (i) make certain amendments to the
Credit Agreement and (ii) consent to the Proposed Transactions; and

WHEREAS, subject to the terms and conditions set forth herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Agent, on behalf of itself and the other Lenders, is willing to
(i) make such amendments to the Credit Agreement and (ii) issue their consent to
the Proposed Transactions, all as set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS

1.01 Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II

AMENDMENT

2.01 Amendment to Section 1.2. The definition of “Other Documents” set forth in
Section 1.2 of the Credit Agreement is hereby amended to add a reference to
“each Mortgage” immediately following “each Negative Pledge”.

2.02 Amendment to Section 1.2. Clause (j) of the definition of “Permitted
Acquisition” set forth in Section 1.2 of the Credit Agreement is hereby amended
and restated in its entirety as follows

“(j) concurrently with the delivery of the notice referred to in clause
(a) above, Borrowing Agent shall have delivered to Agent, in form and substance
satisfactory to Agent in its sole discretion:

(i) all financial information relating to the proposed acquisition that the
Required Lenders may request; and

(ii) a certificate of an Authorized Officer of Holdings to the effect that
Holdings and its Subsidiaries on a consolidated basis will be solvent upon the
consummation of the proposed acquisition;”

2.03 Amendment to Section 1.2. Clause (l) of the definition of “Permitted
Acquisition” set forth in Section 1.2 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(l) after giving effect to such acquisition, Borrowers shall have an Undrawn
Availability of at least $15,000,000 (as evidenced by a Borrowing Base
Certificate and any supplemental schedules, in form and substance satisfactory
to Agent, calculated as of the date of such acquisition); and”

 

2



--------------------------------------------------------------------------------

2.04 Amendment to Section 1.2. Clause (m) of the definition of “Permitted
Acquisition” set forth in Section 1.2 of the Credit Agreement is hereby amended
and restated in its entirety as follows:

“(m) the aggregate cash consideration, paid by Holdings and/or its Subsidiaries
(i) for any such acquisition shall not exceed $15,000,000 and (ii) for all such
acquisitions made during the term of this Agreement shall not exceed
$75,000,000.”

2.05 Amendment to Section 1.2. The following new definitions are hereby added to
Section 1.2 of the Credit Agreement in proper alphabetical order:

“Additional Term Loan” shall have the meaning set forth in Section 2.3(a)(i)
hereof.

“Appraised Value” shall have the meaning set forth in Section 2.3(a)(iii)
hereof.

“Eligible Real Estate” “ shall mean and include as to Borrowers, any Real
Property subject to a Mortgage in favor of Agent.

“First Amendment Closing Date” shall mean December 31, 2013.

“First Amendment Reappraisal” shall have the meaning set forth in
Section 2.3(a)(iii) hereof.

“Mortgage” shall mean a mortgage or deed of trust on the owned Real Property
securing the Obligations together with all extensions, renewals, amendments,
supplements, modifications, substitutions and replacements thereto and thereof.

“Original Term Loan” shall have the meaning set forth in Section 2.3(a)(i)
hereof.

“Term Loan Overadvance Component” shall have the meaning set forth in
Section 2.3(a)(iii) hereof.

2.06 Amendment to Section 2.3(a). Section 2.3(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“2.3 Term Loans

(i) Lenders with Term Loan Commitment Percentages pursuant to the Fourth
Amendment to Revolving Credit and Security Agreement dated December 27, 2012 by
and among Borrowers, Agent and Lenders severally made advances to Borrowers on
December 27, 2012, in the aggregate original principal amount equal to
$25,000,000 (which, as of May 10, 2013, had been amortized down to an aggregate
principal balance of $23,809,523.80) (the “Original Term Loan”);

 

3



--------------------------------------------------------------------------------

Lenders with Term Loan Commitment Percentages pursuant to this Agreement
severally made advances to Borrowers on May 10, 2013, in the aggregate original
principal amount equal to $26,190,476.20 (the “Additional Term Loan”). On
May 10, 2013, the Additional Term Loan and the Original Term Loan were deemed a
single term loan (together, the “Term Loan”), with an aggregate principal amount
of $50,000,000. The Term Loan shall be evidenced by one or more secured
promissory notes (collectively, the “Term Note”) in substantially the form
attached hereto as Exhibit 2.3(a). The Term Loan may consist of Domestic Rate
Loans or LIBOR Rate Loans, or a combination thereof, as Borrowing Agent may
request; and in the event that Borrowers desire to obtain or extend any portion
of the Term Loan as a LIBOR Rate Loan or to convert any portion of the Term Loan
from a Domestic Rate Loan to a LIBOR Rate Loan, Borrowing Agent shall comply
with the notification requirements set forth in Sections 2.2(b) and/or (e) and
the provisions of Sections 2.2(b) through (h) shall apply. Once repaid, the Term
Loan may not be re-borrowed.

(ii) The Term Loan shall be, with respect to principal, payable as follows,
subject to acceleration upon the occurrence of an Event of Default under this
Agreement or termination of this Agreement: (a) commencing June 1, 2013, and
continuing on the first Business Day of each and every calendar month
thereafter, Borrowers shall pay to Agent equal monthly payments of principal in
the aggregate amount of $595,238.09 (which amount has been agreed to by
Borrowers and Lenders and based upon a seven (7) year principal amortization
schedule) and (b) the entire outstanding principal balance of this Term Loan,
together with all accrued and unpaid interest, shall be due and payable in full,
in cash, on the last day of the Term, if not sooner, by Borrowers.

(iii) Additionally, pursuant to the terms of this Agreement as in effect on
May 10, 2013, if the principal amount of the Term Loan at any time outstanding
exceeds an amount equal to eighty-five percent (85%) of the appraised net
orderly liquidation value of Eligible Equipment (based on the most recent NOLV
Appraisal received by Agent) Borrowers were obligated to immediately prepay,
upon request of Agent, the Term Loan in an amount sufficient to eliminate
excess. As of the First Amendment Effective Date, the outstanding principal
amount of the Term Loan is $45,833,333.46, which exceeds an amount equal to
eighty-five percent (85%) of the appraised net orderly liquidation value of
Eligible Equipment (based on the most recent NOLV Appraisal received by Agent)
by $18,323,083 (the “Term Loan Overadvance Component”). Agent and Lenders hereby
agree that, notwithstanding the repayment obligation described in the
immediately preceding sentence, Borrowers shall not be required to immediately
cause the repayment of the Term Loan Overadvance Component. Instead, Agent,
Lenders and Borrowers agree that Borrowers’ Eligible Equipment will be
reappraised and Eligible Real Estate will be appraised after the First Amendment
Effective Date (the “First Amendment Reappraisal”) to determine if, after such
appraisals, the Term Loan exceeds an

 

4



--------------------------------------------------------------------------------

amount equal to the sum of (i) eighty-five percent (85%) of the appraised net
orderly liquidation value of Eligible Equipment plus (ii) seventy-five percent
(75%) of the fair market value of the Eligible Real Estate (the “Appraised
Value”). Following the First Amendment Reappraisal, the Term Loan Overadvance
Component will be redetermined to equal the amount by which the Term Loan
exceeds the Appraised Value. The Term Loan Overadvance Component shall be
adjusted downward for any payments of principal of the Term Loan after the First
Amendment Closing Date.

2.07 Amendment to Section 2.20(b). Section 2.20(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(b) Borrowers shall prepay the outstanding amount of the Advances in an amount
equal to twenty-five percent (25%) of Excess Cash Flow for each fiscal year
commencing with the fiscal year ending December 31, 2013, payable upon delivery
of the financial statements to Agent referred to in and required by Section 9.7
for such fiscal year but in any event not later than one hundred and twenty
(120) days after the end of each such fiscal year, which amount shall be applied
in the same manner as set forth in Section 2.20(a) hereof; provided, however, if
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) provided that the amount of the Term Loan Overadvance Component has been
reduced to $0 following the First Amendment Reappraisal, the amount required to
be prepaid pursuant to this Section 2.20(b) shall not exceed $3,000,000 for any
fiscal year. Should the amount of the Term Loan Overadvance Component be greater
than $0 following the First Amendment Reappraisal, the amount required to be
prepaid pursuant to this Section 2.20(b) shall be limited in any fiscal year to
be the greater of (a) the amount of the Term Loan Overadvance Component as of
the date of such payment, or (b) $3,000,000. For clarity, in not event shall the
amount of the prepayment required pursuant to this Section 2.20(b) exceed
twenty-five percent (25%) of Excess Cash Flow in any fiscal year. In the event
that the financial statements are not delivered, then a calculation based upon
estimated amounts shall be made by Agent upon which calculation Borrowers shall
make the prepayment required by this Section 2.20(b), subject to adjustment when
the financial statements are delivered to Agent as required hereby. The
calculation made by Agent shall not be deemed a waiver of any rights Agent or
Lenders may have as a result of the failure by Borrowers to deliver such
financial statements.”

2.08 Amendment to Section 5.7(d). Section 5.7(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(d) All Real Property owned by Borrowers is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Borrower in accordance
with prudent business practice in the industry of such Borrower. Each Borrower
has taken all actions required under the Flood

 

5



--------------------------------------------------------------------------------

Laws and/or requested by Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing Agent with the address and/or GPS coordinates of each
structure located upon any Real Property that will be subject to a Mortgage in
favor of Agent, for the benefit of Lenders, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral.”

ARTICLE III

CONDITIONS PRECEDENT; POST-CLOSING OBLIGATIONS

3.01 Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent, unless specifically
waived in writing by the Agent:

(a) The Agent shall have received the following documents or items, each in form
and substance satisfactory to the Agent and its legal counsel:

(i) this Amendment duly executed by each Borrower;

(ii) an amendment fee of $50,000, payable to Agent, in consideration of the
execution and delivery of this Amendment by Agent, which fee shall be deemed
fully earned and non-refundable on the date hereof; and

(iii) all other documents Agent may reasonably request with respect to any
matter relevant to this Amendment or the transactions contemplated hereby.

(b) After giving effect to this Amendment, the representations and warranties
contained herein and in the Credit Agreement and the Other Documents, shall be
true and correct in all material respects as of the date hereof, as if made on
the date hereof, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and complete on and as of such earlier
date);

(c) No Default or Event of Default shall have occurred and be continuing; and

(d) All corporate proceedings taken by each Borrower in connection with the
transactions contemplated by this Amendment and all documents, instruments and
other legal matters incident thereto shall be satisfactory to the Agent and its
legal counsel.

3.02 Conditions Subsequent. The waivers set forth in Section 3.01 hereof shall
become effective only upon the Borrower’s satisfaction in full, of the following
conditions subsequent, on or before the time period set forth below unless such
time period shall be extended by Agent in its Permitted Discretion:

(i) Upon consummation of the Proposed Acquisition, Agent shall have received
copies of the executed acquisition documents entered into in connection with the
Proposed Acquisition;

 

6



--------------------------------------------------------------------------------

(ii) Agent shall have received in form and substance satisfactory to Lenders
(i) executed Mortgages within ten (10) days after the Effective Date and
(ii) surveys within seventy-five (75) days of the Effective Date or such longer
period acceptable to Agent in its sole discretion;

(iii) Agent shall have received fully paid mortgagee title insurance policies
(or binding commitments to issue title insurance policies, marked to Agent’s
satisfaction to evidence the form of such policies to be delivered with respect
to the Mortgage), in standard ALTA form, issued by a title insurance company
satisfactory to Agent, each in an amount equal to not less than the fair market
value of the Real Property subject to the Mortgage, insuring the Mortgage to
create a valid Lien on the Real Property with no exceptions which Agent shall
not have approved in writing and no survey exceptions within sixty (60) days of
the Effective Date or such longer period acceptable to Agent in its sole
discretion;

(iv) Agent shall have received all environmental studies and reports prepared by
independent environmental engineering firms with respect to all Real Property
secured by the Mortgages within ninety (90) days of the Effective Date or such
longer period acceptable to Agent in its sole discretion;

(v) Evidence that adequate flood insurance required to be maintained under this
Agreement is in full force and effect, with additional insured, mortgagee and
lender loss payable special endorsements attached thereto in form and substance
satisfactory to Agent and its counsel naming Agent as additional insured,
mortgagee and lender loss payee, as applicable, and evidence that Borrowers have
taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure on any Real Property
that will be subject to a Mortgage in favor of Agent, for the benefit of
Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral;

(vi) Agent shall have received the executed legal opinions of local counsel, as
required by Agent, in form and substance satisfactory to Agent which shall cover
such matters incident to the transactions contemplated by this Amendment and the
Other Documents (including the Mortgages), and related agreements as Agent may
reasonably require and each Borrower hereby authorizes and directs such counsel
to deliver such opinions to Agent and Lenders;

 

7



--------------------------------------------------------------------------------

(vii) Proceeds from any sale consummated pursuant to the Proposed Sale shall be
paid directly to Agent for application to the Obligations pursuant to
Section 2.20(a) of the Credit Agreement; and

(viii) evidence that all other fees and expenses due and owing by Borrowers to
Agent have been paid in full.

ARTICLE IV

LIMITED CONSENT; NO WAIVER

4.01 Limited Consent. Subject to the satisfaction of the conditions set forth in
Article III above and the immediately succeeding sentence, the Agent, on behalf
of itself and the other Lenders, hereby consents to the Proposed Transactions
and, solely with respect to the Proposed Transactions, hereby waives compliance
by Borrowers with any provisions of the Credit Agreement and the Other Documents
that would otherwise prohibit the Proposed Transactions. If Agent determines in
its reasonable, good faith judgment that the nature or extent of the Proposed
Transactions are materially different from the nature or extent as disclosed to
Agent prior to the date hereof, then, upon written notice by Agent to the
Borrowers, the consent set forth in this Section 4.01 shall terminate and be
rescinded automatically without further action by Agent or any Lender and Agent
and the Lenders shall have the right to exercise any and all of their rights and
remedies in accordance with the terms of the Credit Agreement with respect to
the Proposed Transactions immediately and without any further passage of time.

4.02 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Agent or any Lender of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, this Amendment, or of any
other contract or instrument between any Borrower and the Agent or any Lender,
and the failure of the Agent or any Lender at any time or times hereafter to
require strict performance by any Borrower of any provision thereof shall not
waive, affect or diminish any right of the Agent to thereafter demand strict
compliance therewith. The Agent and each Lender hereby reserves all rights
granted under the Credit Agreement, the Other Documents, this Amendment and any
other contract or instrument between any Borrower, Lenders and the Agent.

ARTICLE V

RATIFICATIONS, REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

5.01 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the Other Documents, and, except as expressly modified and
superseded by this Amendment, the

 

8



--------------------------------------------------------------------------------

terms and provisions of the Credit Agreement and the Other Documents are
ratified and confirmed and shall continue in full force and effect. Each
Borrower hereby agrees that all liens and security interest securing payment of
the Obligations under the Credit Agreement are hereby collectively renewed,
ratified and brought forward as security for the payment and performance of the
Obligations. Each Borrower and the Agent agree that the Credit Agreement and the
Other Documents, as amended hereby, shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms.

5.02 Representations and Warranties with respect to Other Documents. Each
Borrower hereby represents and warrants to the Agent that (a) the execution,
delivery and performance of this Amendment and any and all Other Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of each Borrower and will not violate the
Articles or Certificate of Incorporation or By-Laws or the Certificate of
Formation or Operating Agreement of any Borrower; (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and the Other
Documents are true and correct on and as of the date hereof and on and as of the
date of execution hereof as though made on and as of each such date; (c) no
Default or Event of Default under the Credit Agreement, as amended hereby, has
occurred and is continuing, unless such Default or Event of Default has been
specifically waived in writing by the Agent; and (d) each Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement
and the Other Documents, as amended hereby.

ARTICLE VI

MISCELLANEOUS PROVISIONS

6.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by the Agent or any closing shall affect the
representations and warranties or the right of the Agent to rely upon them.

6.02 Reference to Credit Agreement. Each of the Credit Agreement and the Other
Documents, and any and all other agreements, documents or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Credit Agreement, as amended hereby, are hereby amended so that any
reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

6.03 Expenses of the Agent. Each Borrower jointly and severally agrees to pay on
demand all reasonable costs and expenses incurred by the Agent in connection
with any and all amendments, modifications, and supplements to the Other
Documents, including, without limitation, the costs and fees of the Agent’s
legal counsel, and all costs and expenses incurred by the Agent in connection
with the enforcement or preservation of any rights under the Credit Agreement,
as amended hereby, or any Other Documents, including, without, limitation, the
costs and fees of the Agent’s legal counsel.

 

9



--------------------------------------------------------------------------------

6.04 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

6.05 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of the
Agent.

6.06 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

6.07 Effect of Waiver. No consent or waiver, express or implied, by Lenders or
the Agent to or for any breach of or deviation from any covenant or condition by
any Borrower shall be deemed a consent to or waiver of any other breach of the
same or any other covenant, condition or duty.

6.08 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

6.09 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

6.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY THE BORROWERS AND THE
AGENT.

6.11 Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM AGENT AND LENDERS TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM LENDERS

 

10



--------------------------------------------------------------------------------

AND THE AGENT. EACH BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND
FOREVER DISCHARGES LENDERS, THE AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH BORROWER MAY NOW OR HEREAFTER
HAVE AGAINST LENDERS AND THE AGENT, THEIR PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND
ARISING FROM ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS AND THE AGENT TO
SUCH BORROWER UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS, INCLUDING,
WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING
OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE
EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT OR OTHER
DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the Effective Date.

 

BORROWERS:

FLOTEK INDUSTRIES, INC., a Delaware corporation

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO and President

CESI CHEMICAL, INC., an Oklahoma corporation

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO

CESI MANUFACTURING, LLC, an Oklahoma limited liability company

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO

MATERIAL TRANSLOGISTICS, INC., a Texas corporation

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO and President

TELEDRIFT COMPANY, a Delaware corporation

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO and President



--------------------------------------------------------------------------------

TURBECO, INC., a Texas corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President USA PETROVALVE, INC., a Texas
corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President FLORIDA CHEMICAL COMPANY, INC.,
a Delaware corporation By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President GUARANTORS: FLOTEK PAYMASTER,
INC. By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President PADKO INTERNATIONAL
INCORPORATED By:  

/s/ John Chisholm

Name:   John Chisholm Title:   CEO and President



--------------------------------------------------------------------------------

PETROVALVE, INC.

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO and President

FLOTEK INTERNATIONAL, INC.

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO and President

FC PRO, LLC

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO and President

FCC INTERNATIONAL, INC.

By:

 

/s/ John Chisholm

Name: John Chisholm

Title: CEO and President



--------------------------------------------------------------------------------

AGENT AND LENDER:

PNC BANK, NATIONAL ASSOCIATION

By:

 

/s/ Anita Inkollu

Name: Anita Inkollu

Title: Vice President

 



--------------------------------------------------------------------------------

LENDERS:

CAPITAL ONE LEVERAGE FINANCE CORP.

By:

 

/s/ Lawrence J. Cannariato

Name: Lawrence J. Cannariato

Title: Vice President